09/07/2022



                                                                                           Case Number: DA 22-0454




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 22-0454

IN RE THE MARRIAGE OF:

ROBERT J. BURNS,

            Petitioner and Appellant,
                                                     ORDER OF MEDIATOR APPOINTMENT
      and

LEE MALDEREY BURNS,

            Respondent and Appellee.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        On September 7, 2022, Mark E. Anderson was appointed as Mediator. He has
since informed this office that he must decline the appointment.
        ACCORDINGLY, the appointment of Mr. Anderson is rescinded, and: IT IS
ORDERED THAT Richard A. Weber, whose name appears next on the list of attorneys
desiring appointment as mediators for Domestic Relations appeals which is maintained
pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the mediation process
required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this September 7, 2022.



                                                   Viy-.-6Am--f
                                          Bowen Greenwood, Clerk of the Supreme Court
c:   Jill Alexis Hughes, Mary-Elizabeth Marguerite Sampsel, Richard A. Weber